DETAILED ACTION
This final office action is in response to claims filed 05/27/2021.
Claims 1-3, 5-10, 12, 14-15, and 19-20 have been amended. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. § 112
	The rejection has been withdrawn in response to the applicant’s amendments.

Claim Rejections – 35 U.S.C. § 103
	Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Objections 
	The objections have been withdrawn in response to the applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in further view of Parikh (US 2015/0058641).
Regarding Independent Claim 1,
Scholer teaches a computer implemented method of controlling a mobile harvesting machine, the method comprising:
 detecting operating conditions corresponding to a harvesting operation being performed by the mobile harvesting machine ([0066]: The condition of crop material is determined by the agricultural machine at any given point);
detecting a priority of a first performance pillar metric relative to a second performance pillar metric ([0262]: A priority of a harvesting parameter relative to another harvesting parameter is determined);
([0213]-[0214]: System parameters of the agricultural machine such as ground speed, concave setting, rotor speed, fan speed, chaffer opening, and sieve opening are determined to calculate an operational efficiency);
identifying a first performance pillar metric value for the first performance pillar metric based on the operating characteristic ([0209], [0258]-[0260]: Harvesting efficiencies are assigned to harvesting parameters (grain quality, combine speed, and grain loss) and are adjusted by the system parameters of the agricultural machine);
identifying a first performance limitation value corresponding to the first performance pillar metric based on the operating conditions ([0265]: GUI 1054 shows performance metrics such as percentages of cracked grain 1008, MOG 1010, moisture content 1012, yield/loss 1014, along with combine operating parameters 1016, such as rotor speed, concave spacing, chaffer spacing and sieve spacing);
determining whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation value ([0266]: Using GUI 1054 the user is able to determine whether adjustment to the machine’s settings should be performed based on the displayed performance metrics, operating parameters, and selection bars);
and if the settings change is to be performed, controlling a settings change actuator to execute the settings change ([0266]: The GUI comprises buttons for performing a settings change).    
Scholer does not teach:

detecting an aggressiveness setting indicative of an operating settings change threshold and determining whether a settings change is to be performed based on the operating settings change threshold.
	However, Neu teaches:
wherein the first performance limitation value is indicative of a maximum achievable first performance pillar metric value given the operating conditions ([0046], Fig. 2: Indicator element 84 corresponds to the maximum performance of an assigned parameter under current settings).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer and Neu so that the first performance limitation value is indicative of a maximum achievable first performance pillar metric value given the operating conditions.
	One of ordinary skill in the art would be motivated to do so in order to provide an operator of an agricultural working machine an improved overview of relevant processes of an agricultural machine (Neu [0007]).
	Scholer and Neu do not teach:
detecting an aggressiveness setting indicative of an operating settings change threshold and determining whether a settings change is to be performed based on the operating settings change threshold.
([0049]: “in anticipation of an increase in resource demand, the option setting unit may change the average host utilization option from the most aggressive setting of 90%+/-10 back to the conservative setting of 60%+/-10% and/or change the aggressive threshold option from the aggressive setting of 5 to the conservative setting of 1”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer, Neu, and Parikh so that an aggressiveness setting indicates an operating settings change threshold and the settings change is determined based on a settings change threshold.
	One of ordinary skill in the art would be motivated to do so in order to maximize a setting corresponding to the performance metric (Parikh [0031]).

Regarding Dependent Claim 2,
	Scholer, Neu, and Parikh teach the computer implemented method of claim 1. Scholer further teaches wherein detecting a priority of the first performance pillar metric relative to the second performance pillar metric comprises:
generating a priority setting user interface display with a priority setting actuator ([0266]: GUI 1058 comprises a plurality of buttons);
and detecting user actuation of the priority setting actuator to set a priority of the first performance pillar metric relative to the second performance pillar metric ([0266]: Selection of the buttons modifies the harvesting parameters of the agricultural machine).  

Regarding Dependent Claim 3,
Scholer, Neu, and Parikh teach the computer implemented method of claim 2. Scholer further teaches wherein generating a priority setting user interface display comprises:
generating the priority setting user interface display with a top priority setting actuator that is actuated to identify a top priority performance pillar metric, of a plurality of different performance pillar metrics that includes the first and second performance pillar metrics ([0266]: Selection bars comprise increase button switches to adjust the priorities of harvesting parameters).  

Regarding Dependent Claim 4,
Scholer, Neu, and Parikh teach the computer implemented method of claim 3. Scholer further teaches wherein generating the priority setting user interface display comprises:
generating the priority setting user interface display with a secondary priorities setting actuator that is actuated to indicate a priority order of each performance pillar metric, of a remainder of the plurality of different performance pillar metrics, other than the top priority performance pillar metric, relative to one another ([0266]: Selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).


Scholer, Neu, and Parikh teach the computer implemented method of claim 1. Scholer further teaches if the settings change is to be performed, identifying the settings change based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation and the settings change threshold ([0266]: Using GUI 1054 the user is able to determine whether adjustment to the machine’s settings should be performed based on the displayed performance metrics, operating parameters, and selection bars).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in view of Parikh (US 2015/0058641) in further view of Kansal (US 2012/0151055).
Regarding Dependent Claim 5,
Scholer, Neu, and Parikh teach the computer implemented method of claim 4. Parikh teaches identifying the operating settings change threshold based on the aggressiveness value ([0049]: An aggressiveness setting value (1) corresponds to an operating settings change threshold (60%+/-10%). Scholer, Neu, and Parikh do not teach wherein detecting an aggressiveness setting comprises: generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value.
	However, Kansal teaches generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value ([0036]: An aggressiveness of a system is determined by manipulating a slider).

	One of ordinary skill in the art would be motivated to do so in order to allow a user to easily change a setting to a preconfigured value (Kansal [0036]).

Regarding Dependent Claim 6,
Scholer, Neu, Parikh, and Kansal teach the computer implemented method of claim 5.  Kansal further teaches wherein generating an aggressiveness setting user input actuator comprises: displaying a slider mechanism that is actuated to change positions, wherein the aggressiveness value corresponds to a position of the slider mechanism ([0036]: A slider is provided to reconfigure an aggressiveness setting).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in view of Parikh (US 2015/0058641) in further view of de Oliveira (US 2014/0188576).
Regarding Dependent Claim 7,
Scholer, Neu, and Parikh teach the computer implemented method of claim 1, but do not teach wherein detecting a priority of the first performance pillar metric relative to the second performance pillar metric comprises: detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics; and identifying the priority of the first 
However, de Oliveira teaches detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics; and identifying the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics ([0066]: A user assigned weight is provided for the plurality of performance metrics).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer, Neu, and Parikh with de Oliveira so that a user-assigned weight corresponds to each of the performance pillar metrics to identify the priority of the performance pillar metrics.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in view of Parikh (US 2015/0058641) in view of de Oliveira (US 2014/0188576) in further view of Chen (US 2012/0038544).
Regarding Dependent Claim 8,

However, Chen teaches identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation and combining the headroom values with a weight to determine a change in a user setting ([0012], [0074], [0077]: a headroom value is calculated using the difference between the highest recorded value and a maximum value; a weight is used in a calculation of property value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer, Neu, Parikh and de Oliveira with Chen so that a headroom value is calculated to determine whether the settings change is to be performed.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386).
Regarding Independent Claim 10,
Scholer teaches a computer implemented method of controlling a mobile harvesting machine, the method comprising: 
detecting operating conditions corresponding to a harvesting operation being performed by the mobile harvesting machine ([0066]: The condition of crop material is determined by the agricultural machine at any given point);
detecting a set of operating characteristics of the mobile harvesting machine ([0213]-[0214]: System parameters of the agricultural machine such as ground speed, concave setting, rotor speed, fan speed, chaffer opening, and sieve opening are determined to calculate an operational efficiency);
identifying a first performance pillar metric value for a first performance pillar metric and a second performance pillar metric value for the second performance pillar metric based on the set of operating characteristics ([0209], [0258]-[0260]: Harvesting efficiencies are assigned to harvesting parameters (grain quality, combine speed, and grain loss) and are adjusted by the system parameters of the agricultural machine);
identifying a first performance limitation value corresponding to the first performance pillar metric and a second performance limitation value corresponding to the second performance pillar metric based on the operating conditions ([0265]: GUI 1054 shows performance metrics such as percentages of cracked grain 1008, MOG 1010, moisture content 1012, yield/loss 1014, along with combine operating parameters 1016, such as rotor speed, concave spacing, chaffer spacing and sieve spacing);
generating a user interface display with a first performance pillar metric display portion displaying the first performance pillar metric value and the first performance limitation value and a second performance pillar metric display portion displaying the second performance pillar metric value and the second performance limitation value (Fig. 14: A user interface displays selection bars corresponding to harvesting parameters quality, MOG (materials other than grain), and loss percentage; the cursor within the selection bar indicates a value of the harvesting parameter);
determining whether a settings change is to be performed based on the first and second performance pillar metric values, and the first and second performance limitation values ([0266]: Using GUI 1054 the user is able to determine whether a settings change (user adjustment to the settings) based on the displayed performance metrics, operating parameters, and selection bars);
and if the settings change is to be performed, controlling a settings change actuator to execute the settings change ([0266]: the GUI comprises buttons for performing a settings change).  
	Scholer does not teach:
wherein the first performance limitation value and the second performance limitation value are indicative of a maximum achievable pillar metric value for the 
	However, Neu teaches:
wherein the first performance limitation value and the second performance limitation value are indicative of a maximum achievable pillar metric value for the performance pillar metric to which the first performance limitation value and the second performance limitation value correspond, given the operating conditions ([0047], Fig. 2: Indicator element 84, 90 and indicator element 84, 92 represent the maximum attainable value for a parameter under the working settings).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer and Neu so that the first and second performance limitation values are indicative of a maximum achievable pillar metric value for the performance pillar metric to which the first and second performance limitation values correspond, given the operating conditions.
	One of ordinary skill in the art would be motivated to do so in order to provide an operator of an agricultural working machine an improved overview of relevant processes of an agricultural machine (Neu [0007]).

Regarding Dependent Claim 11,
Scholer and Neu teach the computer implemented method of claim 10. Scholer further comprising:
([0266]: GUI 1058 comprises a plurality of buttons);
and detecting user actuation of the priority setting actuator to set a priority of the first performance pillar metric relative to the second performance pillar metric, wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the priority of the first performance pillar metric relative to the second performance pillar metric ([0266]: selection of the buttons modifies the priorities of the harvesting parameters of the agricultural machine).  

Regarding Dependent Claim 12,
Scholer and Neu teach the computer implemented method of claim 11. Scholer further teaches wherein generating the priority setting user interface display comprises:
generating the priority setting user interface display with a top priority setting actuator that is actuated to identify a top priority performance pillar metric, of a plurality of different performance pillar metrics that includes the first and second performance pillar metrics ([0266]: selection bars comprise increase button switches to adjust the priorities of harvesting parameters).  

Regarding Dependent Claim 13,
Scholer and Neu teach the computer implemented method of claim 12. Scholer further teaches wherein generating the priority setting user interface display comprises:
([0266]: selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Neu (US 2015/0088386) in view of Parikh (US 2015/0058641) in further view of Kansal (US 2012/0151055).
Regarding Dependent Claim 14,
Scholer and Neu teach the computer implemented method of claim 13, but do not teach further comprising:
generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value;
and identifying an operating settings change threshold based on the aggressiveness value wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the operating settings change threshold.
However, Kansal teaches generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value ([0036]: An aggressiveness of a system is determined by manipulating a slider).

	One of ordinary skill in the art would be motivated to do so in order to allow a user to easily change a setting to a preconfigured value (Kansal [0036]).
Scholer, Neu, and Kansal do not teach:
identifying an operating settings change threshold based on the aggressiveness value wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the operating settings change threshold.  	
	However, Parikh teaches:
identifying an operating settings change threshold based on the aggressiveness value wherein determining whether the settings change is to be performed includes determining whether the settings change is to be performed based on the operating settings change threshold ([0049]: “in anticipation of an increase in resource demand, the option setting unit may change the average host utilization option from the most aggressive setting of 90%+/-10 back to the conservative setting of 60%+/-10% and/or change the aggressive threshold option from the aggressive setting of 5 to the conservative setting of 1”).  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer, Neu, and Kansal with Parikh 
	One of ordinary skill in the art would be motivated to do so in order to maximize a setting corresponding to the performance metric (Parikh [0031]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Yokoyama (US 2017/0322550) in view of Parikh (US 2015/0058641).
Regarding Independent Claim 15,
Scholer teaches a mobile harvesting machine, comprising:
a first hardware sensor detecting current operating conditions corresponding to a harvesting operation being performed by the mobile harvesting machine ([0066]: The condition of crop material is determined by the agricultural machine at any given point);
priority logic detecting a priority of a first performance pillar metric relative to a second performance pillar metric ([0262]: A priority of a harvesting parameter relative to another harvesting parameter is determined);
a second hardware sensor detecting an operating characteristic of the mobile harvesting machine ([0213]-[0214]: System parameters of the agricultural machine such as ground speed, concave setting, rotor speed, fan speed, chaffer opening, and sieve opening are determined to calculate an operational efficiency);
([0209], [0258]-[0260]: Harvesting efficiencies are assigned to harvesting parameters (grain quality, combine speed, and grain loss) and are adjusted by the system parameters of the agricultural machine);
determining whether a settings change is to be performed based on the first performance pillar metric value, the priority of the first performance pillar metric, the first performance limitation value ([0266]: Using GUI 1054 the user is able to determine whether adjustment to the machine’s settings should be performed based on the displayed performance metrics, operating parameters, and selection bars);
and if the settings change is to be performed, controlling a controllable subsystem to execute the settings change ([0266]: The GUI comprises buttons for performing a settings change).    
Scholer does not teach:
identifying previous values of the first performance pillar metric from previous harvesting operations performed in operating conditions similar to the current operating conditions;
limitation logic identifying a maximum achievable first performance pillar metric value as a first performance limitation value based on the previous values of the first performance pillar metric from previous harvesting operations performed in operating conditions similar to the current operating conditions;

	However, Yokoyama teaches:
identifying previous values of the first performance pillar metric from previous harvesting operations performed in operating conditions similar to the current operating conditions ([0072]: Using the most similar weather conditions, past data is searched);
limitation logic identifying a maximum achievable first performance pillar metric value as a first performance limitation value based on the previous values of the first performance pillar metric from previous harvesting operations performed in operating conditions similar to the current operating conditions ([0072]: Under the most similar weather conditions, work conditions with the best work efficiency and the largest yield are displayed to the user).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer and Yokoyama so that previous values of the first performance pillar metric from previous harvesting operations performed in similar operating conditions to the current operating conditions are used to identify a maximum achievable first performance pillar metric value as a first performance limitation value.
	One of ordinary skill in the art would be motivated to do so to improve user experience by providing a visualization of expected results based on past data (Yokoyama [0006]).

aggressiveness logic detecting an aggressiveness setting indicative of an operating settings change threshold and control automation logic determining whether a settings change is to be performed based the operating settings change threshold.  
	However, Parikh teaches:
aggressiveness logic detecting an aggressiveness setting indicative of an operating settings change threshold and control automation logic determining whether a settings change is to be performed based the operating settings change threshold ([0049]: “in anticipation of an increase in resource demand, the option setting unit may change the average host utilization option from the most aggressive setting of 90%+/-10 back to the conservative setting of 60%+/-10% and/or change the aggressive threshold option from the aggressive setting of 5 to the conservative setting of 1”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer, Yokoyama with Parikh so that an aggressiveness setting indicates an operating settings change threshold and the settings change is determined based on a settings change threshold.
	One of ordinary skill in the art would be motivated to do so in order to maximize a setting corresponding to the performance metric (Parikh [0031]).

Regarding Dependent Claim 16,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 15. Scholer further teaches:
([0266]: GUI 1058 comprises a plurality of buttons);
and detecting user actuation of the priority setting actuator to set a priority of the first performance pillar metric relative to the second performance pillar metric ([0266]: Selection of the buttons modifies the harvesting parameters of the agricultural machine).  

Regarding Dependent Claim 17,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 16. Scholer further teaches:
wherein the priority logic is configured to generate the priority setting user interface display by generating the priority setting user interface display with a top priority setting actuator that is actuated to identify a top priority performance pillar metric, of a plurality of different performance pillar metrics that includes the first and second performance pillar metrics ([0266]: Selection bars comprise increase button switches to adjust the priorities of harvesting parameters).

Regarding Dependent Claim 18,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 17. Scholer further teaches:
([0266]: Selection bars comprise decrease button switches to adjust the priorities of harvesting parameters).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Yokoyama (US 2017/0322550) in view of Parikh (US 2015/0058641) in further view of Kansal (US 2012/0151055).
Regarding Dependent Claim 19,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 15. Parikh teaches identifying the operating settings change threshold based on the aggressiveness value ([0049]: An aggressiveness setting value (1) corresponds to an operating settings change threshold (60%+/-10%). Scholer, Yokoyama, and Parikh do not teach wherein the aggressiveness logic is configured to detect an aggressiveness setting by generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value.
However, Kansal teaches wherein the aggressiveness logic is configured to detect an aggressiveness setting by generating an aggressiveness setting user input actuator that is actuated to set an aggressiveness value ([0036]: An aggressiveness of a system is determined by manipulating a slider).

	One of ordinary skill in the art would be motivated to do so in order to allow a user to easily change a setting to a preconfigured value (Kansal [0036]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Scholer (US 2017/0235471) in view of Yokoyama (US 2017/0322550) in view of Parikh (US 2015/0058641) in view of de Oliveira (US 2014/0188576) in further view of Chen (US 2012/0038544).
Regarding Dependent Claim 20,
Scholer, Yokoyama, and Parikh teach the mobile harvesting machine of claim 15, but do not teach wherein the priority logic is configured to detect a priority of the first performance pillar metric relative to the second performance pillar metric by detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics and identifying the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics, and wherein the control automation logic is configured to determine whether a settings change is to be performed by identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation value, combining the first headroom value with the user-assigned weight corresponding to the first performance pillar metric value to obtain a first combined value, 
However, de Oliveira teaches wherein the priority logic is configured to detect a priority of the first performance pillar metric relative to the second performance pillar metric by detecting a user-assigned weight corresponding to each of the first and second performance pillar metrics and identifying the priority of the first performance pillar metric relative to the second performance pillar metric based on the user-assigned weight corresponding to each of the first and second performance pillar metrics ([0066]: A user assigned weight is provided for the plurality of performance metrics).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer, Neu, and Parikh with de Oliveira so that a user-assigned weight corresponds to each of the performance pillar metrics to identify the priority of the performance pillar metrics.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).
Scholer, Yokoyama, Parikh, and de Oliveira do not teach:
 wherein the control automation logic is configured to determine whether a settings change is to be performed by identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation 
However, Chen teaches identifying a first headroom value as a difference between the first performance pillar metric value and the first performance limitation and combining the headroom values with a weight to determine a change in a user setting ([0012], [0074], [0077]: a headroom value is calculated using the difference between the highest recorded value and a maximum value; a weight is used in a calculation of property value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scholer, Yokoyama, Parikh and de Oliveira with Chen so that a headroom value is calculated to determine whether the settings change is to be performed.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/B.M.D./Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176